DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on June 16, 2022 have been entered. 
Claims 2 and 18 have been amended. 
The claim objection for claim 2 has been withdraw in light of the amendment filed by the applicant on 06/16/2022.

Response to Arguments
Applicant’s arguments filed on June 16, 2022 have been considered but are not persuasive.  

Applicant’s argument:
Without acquiescing to the Examiner's allegation that the "time-sensitive update" is equivalent to the "momentary update type" and the "non-time-sensitive update" is equivalent to the "persistent value type," Applicant respectfully submits that Petersen does not disclose "retain the first message in the gateway storage" or "publish the message to the message topic without storing the second message in the gateway storage" in the context of claim 1.  
In Petersen, before the update is received by the vehicle 31, the system may either remove or retain the update message in the topic 204 in the broker 206 based on the time- sensitiveness of the update. In contrast, claim 1 recites a "gateway controller having a gateway storage" in the context of the vehicle. Petersen does not teach or suggest "responsive to verifying the first message is of a persistent value type, retain the first message in the gateway storage and publish the message to the message topic," let alone "responsive to verifying the second message is of a momentary update type, publish the message to the message topic without storing the second message in the gateway storage" as recited in claim 1. Therefore, claim 1 is in condition for allowance. 
Examiners’ response to applicant’s argument: 
The examiners respectfully disagree. Petersen discloses responsive to verifying the first message is of a persistent value type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive, and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive (i.e., first message)), retain the first message in the gateway storage and publish the message to the message topic (The art teaches in Parag. [0021] that at the time when the vehicle establishes a connection with the message broker, the vehicle may set a lost connection message with the message broker, as well as an indication of a vehicle connection topic into which the lost connection message should be published, in the event that the vehicle abruptly drops the connection to the message broker. The lost connection message (i.e., first message) may include a connection status of lost connection. In an example, the vehicle connection with the message broker is a MQTT connection, and the lost connection message is a last will and testament MQTT message. Upon receiving the connection request by the broker, the broker may be configured to store the lost connection message in its persistence store along with the topic information indicating to what topic the lost connection message should be published. This initialization acts as an initial setup for the message broker to publish the lost connection status to the specified topic (i.e., publish the message), on behalf of the vehicle, if for any reason the vehicle drops the connection abruptly. The art teaches in Parag. [0118] that the service delivery network 200 determines whether the message 206 of a type requiring vehicle 31 connection to the message broker 202 for the message 206 to be published. For example, time-sensitive commands 302-B targeting a vehicle 31 may require the vehicle 31 to be currently connected to the message broker 202 to be published, while non-time-sensitive commands 302-C (i.e., first message) targeting the vehicle 31 may be published regardless of the current connection status of the vehicle (i.e., a connection not required)), responsive to verifying the second message is of a momentary update type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive (i.e., second message), and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive), publish the message to the message topic without storing the second message in the gateway storage (The art teaches in Parag. [0026] that some messages (i.e., second message) should only be sent to vehicles when they are connected. If the service delivery network has a message to published that should only be sent to vehicles that are connected, and the maintained vehicle connection state indicates that the vehicle is disconnected, the service delivery network may be configured to attempt to cause the vehicle to connect so the message may be published to the vehicle. For example, the service delivery network may send a wakeup message to the vehicle out-of-band from the message broker, where the wakeup message is configured to cause the vehicle to reconnect to the message broker. As one possibility, the service delivery network may send an SMS wakeup message to the vehicle requesting the vehicle to reconnect to the message broker. When the reconnect wakeup message is received by the vehicle, the vehicle may connect to the message broker and publish a hello message. The service delivery network may retrieve the published hello message, update the maintained vehicle connection state to indicate that the vehicle is connected, and publish the message that should only be sent to vehicles that are connected (i.e., this message is published and it’s not stored compared to the lost connection message taught in Parag. [0021]). The art teaches in Parag. [0118] that the service delivery network 200 determines whether the message 206 of a type requiring vehicle 31 connection to the message broker 202 for the message 206 to be published. For example, time-sensitive commands 302-B targeting a vehicle 31 may require the vehicle 31 to be currently connected to the message broker 202 to be published, while non-time-sensitive commands 302-C targeting the vehicle 31 may be published regardless of the current connection status of the vehicle. i.e., the time-sensitive message (i.e., second message) requires the status of the connection to be “connected,” and this time-sensitive message is published without storage of the message compared to the non-time-sensitive message (i.e., first message) which doesn’t require a connection, where in the case of a lost connection, the non-time-sensitive message is stored in the broker’s persistence store, and published by the broker to the topic as taught in Parag.[0021]. In addition, the applicant has defined the MQTT broker may be implemented as software via the gateway controller. also see Parag. [0056-0058], Parag. [0067-0069]).  
	
	Same applies to amended claim 18. In addition, Petersen still discloses retain the first message in a gateway storage onboard the vehicle (The art teaches in Parag. [0021] that at the time when the vehicle establishes a connection with the message broker, the vehicle may set a lost connection message with the message broker, as well as an indication of a vehicle connection topic into which the lost connection message should be published, in the event that the vehicle abruptly drops the connection to the message broker. The lost connection message (i.e., first message) may include a connection status of lost connection. In an example, the vehicle connection with the message broker is a MQTT connection, and the lost connection message is a last will and testament MQTT message. Upon receiving the connection request by the broker, the broker may be configured to store the lost connection message in its persistence store along with the topic information indicating to what topic the lost connection message should be published. The art teaches in Parag. [0028-0029] and Fig. 1 a topology for a vehicle-based computing system 1 (VCS) for a vehicle 31; and provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines. Further, the processor 3 is connected to both non-persistent 5 and persistent storage 7).

Claim Objections
Claim 18 is objected to because of the following informality:

Claim 18	“convert the first message into a second format and process the message to identify a message topic associated with the first message” should read (ONLY Examiners’ suggestion) “convert the first message into a second format and process the first message to identify a message topic associated with the first message.”

“a mobile device wireless” should read (ONLY Examiners’ suggestion) “a wireless mobile device.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thornburg et al. (Pub. No. US 2018/0232959), hereinafter Thornburg, in view of Petersen et al. (Patent No. US 2015/0281374), hereinafter Petersen.
             


Claim 1. 	Thornburg discloses a vehicle, comprising:  
a human-machine interface (HMI) controller configured to provide an in-vehicle HMI (Parag. [0018] and Fig. 8; (The art teaches that an enhanced central gateway, in an in-vehicle network, provides services in support of dynamic human-machine interface (HMI)));  
		an electronic control unit (ECU), configured to control a vehicle operation (Parag. [0021-0022]; (The art teaches that the vehicle includes a plurality of electronic control units (ECUs) configured to perform and manage various vehicle functions)); and 
a gateway controller connected to the HMI controller and to the ECU via an in-vehicle network (Parag. [0018-0019]; (The art teaches that the enhanced central gateway (ECG) is configured to support existing gateway functionality, support higher-speed in-vehicle networks, provide for enhanced connectivity and enterprise functions, address cyber security, provide for ad-hoc general purpose computing within the vehicle, support an information architecture instead of a data architecture, and provides services in support of dynamic human-machine interface (HMI). The art also teaches that the enhanced central gateway is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network))), the gateway controller having a gateway storage (Parag. [0019]; (The art teaches that the enhanced central gateway also includes a processor, a memory, and a storage for applications and/or data)) and being configured to  
responsive to receiving a request to subscribe to a topic from the HMI controller, subscribe the HMI controller to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display)),  
wherein the topic is organized under a domain, a type and a signal structure, the HMI controller is subscribed to the domain of the topic (Parag. [0005], Parag. [0017], Parag. [0022], Parag. [0034-0036], Parag. [0044], Parag. [0048], Parag. [0051], and Parag. [0054]; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribe to the topic to receive data to allow for display. The art teaches an electrical architecture of the vehicle may be separated into multiple domains, each working with its own level of data and information. A central network gateway (referred to herein as an enhanced central gateway or ECG), connects to all public vehicle networks and transforms raw data traversing the gateway into rich information. By using the ECG, the vehicle components within each domain may be developed and may operate without being constrained by the capabilities of components in other domains of the vehicle. The art teaches that ECUs’ examples are: a powertrain control module (PCM) 104-A may be configured to control engine and transmission components (i.e., topic domain); an antilock brake system (ABS) 104-B controller configured to control brake and traction control components (i.e., topic domain); an electric power-assisted steering (EPAS) 104-C controller configured to control steering assistance and adjust pull or drift compensation functions; advanced driver assistance systems (ADAS) 104-D such as adaptive cruise control or automate braking; and a headlamp control module (HCM) 104-E configured to control light on/off settings. The ECUs 104 may also include other powertrain 104-F or chassis 104-G components, an infotainment system 104-H configured to support voice command and BLUETOOTH interfaces with the driver and driver carry-on devices (e.g., the SYNC system provided by Ford Motor Company of Dearborn, Mich.), a connectivity controller 104-I such as a telematics control unit (TCU) configured to utilize an embedded modem to access networked devices external to the vehicle  (i.e., topic domain), electromechanical body controllers 104-J such as window or lock actuators, and trailer controller 104-K components such as light control and sensor data to support connected trailers (i.e., the applicant identifies in Table 1 Example of vehicle topics, which include different domains such as driver assistance (PCM), Emergency assistance (TCU), Bluetooth, etc,)). The art teaches identify raw data from an electronic control unit connected to one of the vehicle buses responsive to monitoring the one or more vehicle buses for data flows; determining a data type of the raw data; accessing a database of the central gateway to identify availability, classification, and context information with which to augment the raw data; augment the raw data using the availability, classification, and context information to create topic information; and publish the topic information to a publish/subscribe topic hosted by the central gateway. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages.  In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. Further, the art teaches that the ECG may access a database to retrieve the decode method for the type of data (e.g., to allow recipients to unpack the raw data), criteria for identifying errors in the data (e.g., error codes), and data value boundaries of the raw data (e.g., minimum and maximum values). The ECG adds the classification information to the raw data (i.e., the applicant identifies in Parag. [0029] that the topic type may include a value type indicative of value data associated with the message from the vehicle service))), 
responsive to receiving a first message in a first format sent from the ECU via the in-vehicle network, convert the first message into a second format and process the first message to identify a message topic associated with the first message; and responsive to receiving a second message in the first format sent from the ECU via the in-vehicle network, convert the second message into the second format and process the second message to identify the message topic associated with the second message, (Parag. [0018-0019], Parag. [0034-0036], Parag. [0042], Parag. [0045], Parag. [0047], Parag. [0049-0050], Parag. [0053], and Fig. 6; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages (i.e., first message and second message) and subscribers may receive messages. In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. Messages published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. The art teaches that the ECG is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network). The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic (i.e., from each ECU, the ECG receives a message). The ECG converts raw (e.g., simple) data from the basic systems into information flows. The ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic)),  
responsive to verifying the HMI controller is subscribed to the message topic, send the first message and the second message in the second format to the HMI controller (Parag. [0035-0036] and Parag. [0040]; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages (i.e., first message and second message). In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. The ECG may support querying of the topics 402 to provide a listing of HMI-related information feeds (e.g., vehicle speed, current audio source, oil life, etc.), or a listing of non-HMI-related information feeds (e.g., internal vehicle engine timing characteristics, etc.))). 
Thornburg doesn’t explicitly disclose responsive to verifying the first message is of a persistent value type, retain the first message in the gateway storage and publish the message to the message topic, responsive to verifying the second message is of a momentary update type, publish the message to the message topic without storing the second message in the gateway storage.
However, Petersen discloses responsive to verifying the first message is of a persistent value type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive, and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive (i.e., first message)), retain the first message in the gateway storage and publish the message to the message topic (The art teaches in Parag. [0021] that at the time when the vehicle establishes a connection with the message broker, the vehicle may set a lost connection message with the message broker, as well as an indication of a vehicle connection topic into which the lost connection message should be published, in the event that the vehicle abruptly drops the connection to the message broker. The lost connection message (i.e., first message) may include a connection status of lost connection. In an example, the vehicle connection with the message broker is a MQTT connection, and the lost connection message is a last will and testament MQTT message. Upon receiving the connection request by the broker, the broker may be configured to store the lost connection message in its persistence store along with the topic information indicating to what topic the lost connection message should be published. This initialization acts as an initial setup for the message broker to publish the lost connection status to the specified topic (i.e., publish the message), on behalf of the vehicle, if for any reason the vehicle drops the connection abruptly. The art teaches in Parag. [0118] that the service delivery network 200 determines whether the message 206 of a type requiring vehicle 31 connection to the message broker 202 for the message 206 to be published. For example, time-sensitive commands 302-B targeting a vehicle 31 may require the vehicle 31 to be currently connected to the message broker 202 to be published, while non-time-sensitive commands 302-C (i.e., first message) targeting the vehicle 31 may be published regardless of the current connection status of the vehicle (i.e., a connection not required)), responsive to verifying the second message is of a momentary update type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive (i.e., second message), and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive), publish the message to the message topic without storing the second message in the gateway storage (The art teaches in Parag. [0026] that some messages (i.e., second message) should only be sent to vehicles when they are connected. If the service delivery network has a message to published that should only be sent to vehicles that are connected, and the maintained vehicle connection state indicates that the vehicle is disconnected, the service delivery network may be configured to attempt to cause the vehicle to connect so the message may be published to the vehicle. For example, the service delivery network may send a wakeup message to the vehicle out-of-band from the message broker, where the wakeup message is configured to cause the vehicle to reconnect to the message broker. As one possibility, the service delivery network may send an SMS wakeup message to the vehicle requesting the vehicle to reconnect to the message broker. When the reconnect wakeup message is received by the vehicle, the vehicle may connect to the message broker and publish a hello message. The service delivery network may retrieve the published hello message, update the maintained vehicle connection state to indicate that the vehicle is connected, and publish the message that should only be sent to vehicles that are connected (i.e., this message is published and it’s not stored compared to the lost connection message taught in Parag. [0021]). The art teaches in Parag. [0118] that the service delivery network 200 determines whether the message 206 of a type requiring vehicle 31 connection to the message broker 202 for the message 206 to be published. For example, time-sensitive commands 302-B targeting a vehicle 31 may require the vehicle 31 to be currently connected to the message broker 202 to be published, while non-time-sensitive commands 302-C targeting the vehicle 31 may be published regardless of the current connection status of the vehicle. i.e., the time-sensitive message (i.e., second message) requires the status of the connection to be “connected,” and this time-sensitive message is published without storage of the message compared to the non-time-sensitive message (i.e., first message) which doesn’t require a connection, where in the case of a lost connection, the non-time-sensitive message is stored in the broker’s persistence store, and published by the broker to the topic as taught in Parag.[0021]. In addition, the applicant has defined the MQTT broker may be implemented as software via the gateway controller. also see Parag. [0056-0058], Parag. [0067-0069]).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the storage of the ECG taught by Thornburg to incorporate the persistence storage taught by Petersen. This would be convenient for maintaining data when a computer or other device is powered down (Parag. [0029]). 

Claim 2. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
Thornburg further discloses wherein the gateway controller is further configured to: 
		responsive to receiving a third message in the second format sent from the HMI controller, identify the third message topic of the third message, convert the third message from the second format to the first format, and end the third message to the second ECU in the first format (Parag. [0034-0037], Parag. [0042], Parag. [0048-0049], Parag. [0051], Parag. [0053] and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. Further, the art teaches that it should be noted that the information flows published to the topics may be two-way in addition to one-way. In an example, the response information may include information indicative of messages (i.e., a third message) that may be published by subscribers (i.e., HMI) to the topic to which the information feed is published or to other topics (i.e., third topic). These messages (i.e., third message) published by subscribers may be received by the ECG, and used to direct the ECG to send commands back over the vehicle buses. Accordingly, the ECG may provide a two-way, real-time transformation layer to allow the advances systems/cloud side to interact with the basic services of the vehicle (i.e., converting from second format to the first format)));  
publish the third message to the third message topic (Parag. [0047]; (The art teaches that acting as a publisher, the ECG transforms the data into a topic)); 
		identify a second ECU subscribed to the third message topic (Parag. [0003]; (The art teaches that the ECG subscribes at least a second ECU of the vehicle to the topic)). 

Claim 3. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
Thornburg further discloses wherein the HMI controller is further configured to: responsive to receiving the message from the gateway controller, output content of the message via a display (Parag. [0034-0037], Parag. [0042], Parag. [0048], Parag. [0051], Parag. [0053], and Fig. 8; (The art teaches that the publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages)).  

Claim 4. 	Thornburg in view of Petersen discloses the vehicle of claim 1, 
		Thornburg further discloses wherein the HMI controller is further configured to: communicate with a mobile device via a wireless transceiver through a wireless link; and send the message to the mobile device via the wireless link (Parag. [0022] and Parag. [0032]; (The art teaches that the ECG is connected to the communications network through various communications channels. These may include through a mobile device paired (i.e., wireless connection) to and connected to the infotainment system, and/or via an embedded modem of the connectivity components. For instance, autonomous vehicles may include a further communication channel for autonomous vehicle data and commands. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).  

Claim 5. 	Thornburg in view of Petersen discloses the vehicle of claim 4, 
Thornburg further discloses wherein the HMI controller is further configured to: receive a subscription input originated from the mobile device via the wireless link (Parag. [0022], Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display. The art that the infotainment system is configured to support voice command and BLUETOOTH (i.e., wireless) interfaces with the driver and driver carry-on devices)).   

Claim 6. 	Thornburg in view of Petersen discloses the vehicle of claim 1, 
Thornburg further disclose wherein the HMI controller is further configured to: communicate with a remote server via a telematics control unit (TCU) through a cellular connection; and send the message to the remote server via the cellular connection (Parag. [0018], Parag. [0022], Parag. [0047], Fig. 8, and Claim 13; (The art teaches that an enhanced central gateway, in an in-vehicle network, provides services in support of dynamic human-machine interface (HMI). The art teaches that a connectivity controller such as a telematics control unit (TCU) configured to utilize an embedded modem to access networked devices external to the vehicle. The art teaches that the raw data may be made available as an information flow for use by advanced systems of the vehicle or by remote cloud services in communication with the vehicle over the network. The vehicle buses is a controller area network (CAN) bus, and the communication network is a wide-area cellular network)).

Claim 7. 	Thornburg in view of Petersen discloses the vehicle of claim 6,  
Thornburg further discloses wherein the HMI controller is further configured to receive a subscription input originated from the remote server via the cellular connection (Parag. [0047], and Claim 13; (The art teaches that the raw data may be made available as an information flow for use by advanced systems of the vehicle or by remote cloud services in communication with the vehicle over the network. The vehicle buses is a controller area network (CAN) bus, and the communication network is a wide-area cellular network)).    
		
Claim 11. 	Thornburg in view of Petersen discloses the vehicle of claim 1,  
		Thornburg further discloses wherein the gateway controller is further programmed to: responsive to receiving, from the HMI controller, a request for value of an update type topic which is not retained in the gateway storage, query the ECU about a current value of the topic requested (Parag. [0034-0037], Parag. [0042], Parag. [0050], Parag. [0053], and Fig. 8; (The art teaches that the ECG receives a data request from a cloud server. In response, the ECG requests the data (i.e., value) from a target ECU.  This request is performed over one or more vehicle buses of the vehicle connected to the ECG. The art teaches that the topics are available to subscribers within the vehicle. The publish/subscribe model utilizes topics, also known as logical channels, through which the publisher (ECG) sends messages and subscribers may receive messages))).  

Claim 18. 	Thornburg discloses a non-transitory computer-readable storage medium comprising instructions, when executed by a processor of a vehicle (Parag. [0005]), make the vehicle to: 
responsive to receiving a request for subscribing to a topic from a subscriber connected to the vehicle, subscribe the subscriber device to the topic (Parag. [0034-0036], Parag. [0048], Parag. [0051], and Fig. 8; (The art teaches that the ECG includes a data interface application, which supports a publish/subscribe data model. The publish/subscribe model utilizes topics through which the subscribers receive messages. The art also discloses that subscribers (i.e., a display) subscribes to the topic to receive data to allow for display)),  
responsive to receiving a first message in a first format published from an electronic control unit (ECU) via an in-vehicle network, convert the first message into a second format and process the message to identify a message topic associated with the first message (Parag. [0018-0019], Parag. [0034-0036], Parag. [0042], Parag. [0045], Parag. [0047], Parag. [0050], Parag. [0053], and Fig. 6; (The art teaches that the ECG is connected to a plurality of electronic control units (ECUs) over one or more vehicle buses (i.e., in-vehicle network). The art teaches that the ECG receives raw data (i.e., first format) from the ECU and transforms it into information to expose (i.e., second format) via a topic. The ECG converts raw (e.g., simple) data from the basic systems into information flows. The ECG identifies a topic that corresponds to the type of the raw data, and publishes the data in the indicated topic)) using MQ telemetry transport (MQTT) protocol, 
responsive to verifying the topic that the subscriber is subscribed to matches the message topic, send the message in the second format to the subscriber (Parag. [0035-0036] and Parag. [0040]; (The art teaches that the data interface application may support a publish/subscribe data model. The publish/subscribe model may utilize topics, also known as logical channels, through which publishers may send messages and subscribers may receive messages (i.e., second message). In some examples, a topic tree structure may be utilized by the data interface application to define a structure of the topics and sub-topics that are used in sending and receiving messages. The ECG may support querying of the topics 402 to provide a listing of HMI-related information feeds (e.g., vehicle speed, current audio source, oil life, etc.), or a listing of non-HMI-related information feeds (e.g., internal vehicle engine timing characteristics, etc.))).
Thornburg doesn’t explicitly disclose that the subscriber is a mobile device wireless; and identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol.
Thornburg doesn’t explicitly disclose responsive to verifying the first message is of a persistent value type, retain the first message in a gateway storage onboard the vehicle, responsive to receiving a second message and verifying the second message is of a momentary update type, publish the message to the message topic without storing the second message in the gateway storage.
However, Petersen discloses responsive to verifying the first message is of a persistent value type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive, and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive (i.e., first message)), retain the first message in a gateway storage onboard the vehicle (The art teaches in Parag. [0021] that at the time when the vehicle establishes a connection with the message broker, the vehicle may set a lost connection message with the message broker, as well as an indication of a vehicle connection topic into which the lost connection message should be published, in the event that the vehicle abruptly drops the connection to the message broker. The lost connection message (i.e., first message) may include a connection status of lost connection. In an example, the vehicle connection with the message broker is a MQTT connection, and the lost connection message is a last will and testament MQTT message. Upon receiving the connection request by the broker, the broker may be configured to store the lost connection message in its persistence store along with the topic information indicating to what topic the lost connection message should be published. The art teaches in Parag. [0028-0029] and Fig. 1 a topology for a vehicle-based computing system 1 (VCS) for a vehicle 31; and provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines. Further, the processor 3 is connected to both non-persistent 5 and persistent storage 7), responsive to receiving a second message and verifying the second message is of a momentary update type (The art teaches in Parag. [0067] that with respect to the structure of the commands 302 (i.e., message), each command 302 may include a certain minimum set of data elements. These common elements may be referred to as the base command 302-A data elements, and may serve to provide basic information about the command 302 as well as information regarding the command 302 type. For instance, a base command 302-A may include name/value pairs such as: a value indicative of whether the command 302 is time-sensitive, a reference to a time-sensitive structure that is valid if the value indicates the command 302 is time-sensitive (i.e., second message), and a reference to a non-time-sensitive structure that is valid if the value indicates the command 302 is not time-sensitive), publish the message to the message topic without storing the second message in the gateway storage (The art teaches in Parag. [0026] that some messages (i.e., second message) should only be sent to vehicles when they are connected. If the service delivery network has a message to published that should only be sent to vehicles that are connected, and the maintained vehicle connection state indicates that the vehicle is disconnected, the service delivery network may be configured to attempt to cause the vehicle to connect so the message may be published to the vehicle. For example, the service delivery network may send a wakeup message to the vehicle out-of-band from the message broker, where the wakeup message is configured to cause the vehicle to reconnect to the message broker. As one possibility, the service delivery network may send an SMS wakeup message to the vehicle requesting the vehicle to reconnect to the message broker. When the reconnect wakeup message is received by the vehicle, the vehicle may connect to the message broker and publish a hello message. The service delivery network may retrieve the published hello message, update the maintained vehicle connection state to indicate that the vehicle is connected, and publish the message that should only be sent to vehicles that are connected (i.e., this message is published and it’s not stored compared to the lost connection message taught in Parag. [0021]). The art teaches in Parag. [0118] that the service delivery network 200 determines whether the message 206 of a type requiring vehicle 31 connection to the message broker 202 for the message 206 to be published. For example, time-sensitive commands 302-B targeting a vehicle 31 may require the vehicle 31 to be currently connected to the message broker 202 to be published, while non-time-sensitive commands 302-C targeting the vehicle 31 may be published regardless of the current connection status of the vehicle. i.e., the time-sensitive message (i.e., second message) requires the status of the connection to be “connected,” and this time-sensitive message is published without storage of the message compared to the non-time-sensitive message (i.e., first message) which doesn’t require a connection, where in the case of a lost connection, the non-time-sensitive message is stored in the broker’s persistence store, and published by the broker to the topic as taught in Parag.[0021]. In addition, the applicant has defined the MQTT broker may be implemented as software via the gateway controller. also see Parag. [0056-0058], Parag. [0067-0069]); and 
the subscriber is a mobile device wireless (Parag. [0042]; (The art teaches processes executed by a vehicle computing system located in a vehicle, in certain embodiments, the exemplary processes may be executed at least in part by one or more computing systems external to and in communication with a vehicle computing system. Such a system may include, but is not limited to, a wireless device (e.g., and without limitation, a mobile phone))); and identifying message topic associated with the message using MQ telemetry transport (MQTT) protocol (Parag. [0017]; (The art teaches that A vehicle-to-cloud communication protocol may be designed to provide communication between a vehicle-based computing system (VCS), such as a telematics unit (TCU) of a vehicle, and a service delivery network remote from the vehicle. The protocol may define a transport layer used to send message payloads between the VCS and the service delivery network, as well as a format for the payloads of the messages that are sent. The transport layer may utilize a publish/subscribe model for messaging transport, and the payload protocol may include a name/value pair model for the organization and serialization of the data structures being transported. In an example, message queue telemetry transport (MQTT) may be utilized as the transport protocol, and Google protocol buffers may be utilized as the payload protocol. Also see Parag. [0021])).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the publish/subscribe model taught by Thornburg to incorporate the publish/subscribe model taught be Petersen. This would be convenient to implement the publish/subscribe model using the MQTT to scale well in a power-efficient way. 

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webb et al. (Patent No. US 10,735,262) – Related art in the area of providing an efficient system and method for self-orchestrated canary release deployment within an API gateway architecture (Abstract, API gateways are updated utilizing canary release deployment in which a message broker delivers update messages to the API gateways first using a point-to-point messaging model and then a publish-and-subscribe messaging model. All the API gateways are capable of receiving point-to-point messages and publish-and-subscribe messages. First, a canary API gateway receives an update message from a message queue of the message broker and deploys the associated update on the canary API gateway. If deployment of the update is successful, then non-canary API gateways receive the update message from a message topic of the message broker and deploy the associated update on the non-canary API gateways).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 24422

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442